                               IN THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NORTHERN CALIFORNIA
                                         OAKLAND DIVISION

    Healani Ting,
                                                   No. 4:19-cv-03713-HSG
           Plaintiff,

           vs.                                      JUDGMENT

    Andrew Saul,
    Commissioner of Social Security,

           Defendant.



               On this 31st day of October, 2019, the Court having separately ordered the remand of

     this action for further administrative proceedings pursuant to the fourth sentence of 42 U.S.C. §

     405(g).

               IT IS FURTHER ORDERED that final judgment of this Court is entered in favor of

     Plaintiff and against Defendant pursuant to Rule 58 of the Federal Rules of Civil Procedure.




DATED: 10/31/2019
                                                                     ______________________________
                                                                     ____
                                                                     __ _ __
                                                                           ___
                                                                             _____
                                                                                 _ ______________ __
                                                                                                   _____
                                                                                                      __
                                                                     Haywoo
                                                                     Haywood
                                                                          o d S. Gilliam, Jr.
                                                                     United States District Judge
